[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                         FILED
                                                                    U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                          May 23, 2008
                                        No. 07-14647                   THOMAS K. KAHN
                                                                            CLERK


                          D. C. Docket No. 02-01597 CV-BE-S

FRANK T. COLUMBIA,
for the use and benefit of
United States of America,

                                                                  Plaintiff-Appellant,

       versus

MEDICAL CENTER EAST, INC.,
d.b.a. Eastern Health System, Inc.,

                                                                  Defendant-Appellee.



                      Appeal from the United States District Court
                         for the Northern District of Alabama


                                      (May 23, 2008)

Before DUBINA and BARKETT, Circuit Judges, and SCHLESINGER*, District
Judge.
___________________
       *Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.
PER CURIAM:

      Appellant Frank T. Columbia (“Columbia”) appeals the district court’s

order granting partial summary judgment to appellee Medical Center East, Inc.,

(“MCE”), on Columbia’s False Claims Act claims. The appeal presents two

issues: (1) whether the district court erred in limiting Columbia’s claims to the

years in which he was employed at MCE; and (2) whether the district court erred

in granting summary judgment to MCE.

      “We review a grant of summary judgment by a district de novo.” Shuford v.

Fidelity Nat. Property & Cas. Ins. Co., 508 F.3d 1337, 1341 (11th Circ. 2007)

(citations omitted). “We apply the same legal standards that bound the district

court and view all facts and reasonable inferences in the light most favorable to

the nonmoving party.” Id. (citations omitted).

      We review a district court’s discovery decisions for abuse of discretion.

Burger King Corp. v. Weaver, 169 F.3d 1310, 1315 (11th Cir. 1999).

      After reviewing the record, reading the parties briefs, and having the benefit

of oral argument, we affirm the district court’s grant of summary judgment in

favor of MCE because there was no evidence before the district court that MCE

fraudulently billed, or otherwise improperly sought reimbursement, for contrast

materials. Because we see also no abuse of discretion in the district court’s

                                         2
discovery rulings, we affirm the district court’s denial of discovery on pre-2000

claims as well as the district court’s refusal to review claims outside of the stated

time range.

       AFFIRMED.




                                           3